DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to amendments/remarks filed on 6/30/2022.

	
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-8, 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Barbour (US 2020/0051184).
With respect to claim 1, Barbour discloses a method comprising: receiving, by a power generation system, a fuel gas stream comprising a fuel gas having a heat value of at least about 1,000 Btu/scf; generating, by the power generation system, from the fuel gas stream, a high-voltage electrical output associated with a first voltage (figures 1 and 2 discloses power generating modules couple to a generator to produce power, paragraph 0067. Note that the power generation system receives natural gas); and transforming, by the power generation system, the high-voltage electrical output into a low-voltage electrical output associated with a second voltage that is lower than the first voltage (figure 4 discloses a transforming module 80 to receive a high voltage and step-down the voltage); powering, by the power generation system, via the low-voltage electrical output, a plurality of distributed computing units (figures 1 and 4 discloses distribution panel and contactor panel for powering the distributed computing unit 92, paragraphs 0063, 0067); monitoring, by a monitoring and control system in communication with the power generation system (figure 4, discloses controller 86 and a production rate sensor, paragraph 0071), one or more operating parameters of the fuel gas stream (paragraphs 0073-0075 disclose that when pressure of the gas is above a certain value; the gas is diverted); and upon determining a change in the one or more operating parameters of the fuel gas stream, modulating an electrical load of the plurality of distributed computing units by the monitoring and control system (abstract and paragraphs 0070-0071, 0073-0075 discloses based on a change of the rate/pressure of natural gas modulating the power loads accordingly).
With respect to claim 2, Barbour discloses a method according to claim 1, wherein the one or more operating parameters comprises a flow rate of the fuel gas stream.  Paragraphs 0014, 0071-0075 discloses modulating the power load level based on supply or production rate.
With respect to claim 5, Barbour discloses a method according to claim 1, wherein the plurality of distributed computing units are adapted to mine a cryptocurrency.  Barbour discloses mining for cryptocurrency, paragraph 0053.
With respect to claims 6-7, Barbour discloses a method according to claim 5, wherein the plurality of distributed computing units are disposed within one or more mobile data centers, wherein the one or more mobile data centers comprise at least two mobile data center.  Figure 6 discloses mounting the system within a portable enclosure 98; paraph 0065 discloses using plural containers for transport of products, thus one would have necessarily provided a second mobile data center based on the available gas and data processing needed.
With respect to claim 8, Barbour discloses a method according to claim 1, wherein the fuel gas stream is received from a natural gas processing system.  Paragraph 0046 discloses processing the natural gas before providing it to the engine.
With respect to claim 12, Barbour discloses a method according to claim 1, wherein the one or more operating parameters comprise a gas pressure of the fuel gas stream.  Paragraphs 0073-0075 disclose that when pressure of the gas is above a certain value; the gas is diverted.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barbour (US 2020/0051184) in view of Dutel (US 8,467,050).
With respect to claim 3, Barbour discloses a method according to claim 1; except for, wherein the one or more operating parameters comprises a composition of the fuel gas.
Dutel discloses in the abstract and col. 3, lines 55-67, detecting among other things, physical properties/composition of the gas/fluid.
It would have been obvious to a person having ordinary skill in the art to have modify Barbour and include the physical property/composition detector of Dutel, for the purpose of providing a system that is rugged and mobile and that is able to measure flare gas, for example.
With respect to claim 4, Barbour discloses a method according to claim 1, wherein: said generating is performed by a power generation module of the power generation system (Barbour discloses in figure 1 a power generation module). 
Barbour; however, does not expressly disclose that the one or more operating parameters comprises a temperature associated with a location within the power generation module.
Dutel discloses in col. 3, lines 64-67 providing a temperature sensor, for measuring the temperature of the gas/fluid.
It would have been obvious to a person having ordinary skill in the art to have modify Barbour and include the temperature detector of Dutel, for the purpose of providing a system that is rugged and mobile and that is able to measure the temperature of the gas, for example.

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barbour (US 2020/0051184) in view of TORVUND (US 2020/0006938).
With respect to claim 9, Barbour discloses a method according to claim 1; except for wherein: the high-voltage electrical output is from about 70 kW to about 2 MW; the first voltage is from about 480 V to about 4.16 kV; and the second voltage is from about 208 V to about 240 V.
TORVUND discloses a 25 MW gas turbine 68 and a 5 MW that produce voltages in the ranges of 400V to 11 kV, see figure 2.  Paragraph 0067 discloses providing voltages of 102V and 208V.
It would have been obvious to a person having ordinary skill in the art to have modify Barbour and include a turbine generator that produces a desired wattages and voltage that meet a load, for example. Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With respect to claim 10, Barbour disclose a method according to claim 2; except for, wherein: the high-voltage electrical output is from about 1 MW to about 2 MW; the first voltage is about 480 V.  
TORVUND discloses a 25 MW gas turbine 68 and a 5 MW that produce voltages in the ranges of 400V to 11 kV, see figure 2.
It would have been obvious to a person having ordinary skill in the art to have modify Barbour and include a turbine generator that produces a desired wattages and voltage that meet a load, for example.  And it would have been obvious to have provided any number of computing units to perform a desired task. Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With respect to claim 11, Barbour discloses a method according to claim 1; except for, wherein: the high-voltage electrical output comprises from about 2 MW to about 30 MW; and the first voltage is from about 4.16 kV to about 12 kV; and the second voltage is from about 208 V to about 240 V.  Barbour discloses in paragraph 0067 providing voltages of 102V and 208V.
TORVUND discloses a 25 MW gas turbine 68 and a 5 MW that produce voltages in the ranges of 400V to 11 kV, see figure 2.
It would have been obvious to a person having ordinary skill in the art to have modify Barbour and include a turbine generator that produces a desired wattages and voltage that meet a load, for example. Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Allowable Subject Matter
Claims 13-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 13 is allowable over the prior art of record, because the prior art of record does not disclose the power generation module further including monitoring and control equipment, the monitoring and control equipment of the power generation module being in direct communication with the generator component and in remote communication with the monitoring and control system, the method including automatically monitoring, by monitoring and control equipment of the power generation module, operational parameters of the power generation module and controlling the generator component.
	
Claim 20 is allowed.
	Claim 20 is allowable over the prior art of record, because the prior art of record does not disclose monitoring, by monitoring and control equipment, operational parameters of the power generation module, the monitoring and control equipment being in direct communication with the power generation module and in remote communication with a monitoring and control system; and automatically modulating, by the monitoring and control system, based on the monitored operational parameters, an electrical load of the plurality of distributed computing units.  Along with the remaining features of the claim.
Response to Arguments
Applicant's arguments filed 6/30/2022 have been fully considered but they are not persuasive. 
With respect to the argument that Barbour “does not modulate an electrical load upon determining a change in the one or more operating parameters of fuel gas stream as claimed.”  It is respectfully submitted that Barbour discloses a production rate sensor, as well as pressure regulation, thus Barbour discloses that the monitoring and control system (controller 86 and rate sensor) monitors one or more parameters of the fuel gas stream (rate), and adjusting/modulating the mining processor accordingly, paragraph 0071.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS AMAYA whose telephone number is (571)272-8941. The examiner can normally be reached M-F 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS AMAYA/Primary Examiner, Art Unit 2836